Title: To George Washington from Major General Israel Putnam, 3 November 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Fish Kill [N.Y.] Novemr 3d 1777

I am sorry that I am under the disagreeable Necessity of acquainting you that there is the greatest Necessity of Money in this Department, the Troops suffer for want of Pay, the Commissary, and Quarters Departments are exceedingly embarress’d and perplexed in their Business, greatly involved in debt, and the Public Faith will be prejudiced unless a Considerable supply of Cash is speedily sent—I must Request you to Order some to be forwarded with as much Dispatch as possible.
The large spy Glass I took from Col: Morris last Year, and which Your Excellency had, I exceedingly Want, as I have none Neither can I get any, Mrs Morris Wrote me the other day, and Requested I would take it, I should be extreamly Obliged if it might be sent by the Bearer.
Col: Hamilton Arrived here Yesterday, and in Consequence of your Orders, I have directed the Detachments of the several Regiments with you, to March and Join their Corps—Genl Winds I have Orderd to

March to Red Bank, Lt Colonels Cobb and Smith; with the Detachments from Cols. Jackson and Lee’s Regiments—Genls Poor, Learned, Patterson, and Warners Brigades I have Orderd to March and Join you, and have only Genl Parsons’s Brigade, and three York Regts of Continental Troops left—Yours of the 26th Ultmo Came to hand after writing the Above. I am Dear Genl verry Respectfully Your Mos. Obt Hume Servt

Israel Putnam


P.S. B. Genl Parsons is now in the Neighberhood of White Plains, last Thersday he Detachd a party into West Chester, took about 40 of the Horse Theive, four of Delancy’s Lt Horsemen & thirty horses besides sevral other articles—Burnt three Vessels of about 50 Tuns Burthen Laden with Butter & Cheese for New York.

